              Case 18-50955-MFW   Doc 119-1   Filed 11/06/19   Page 1 of 3




UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re

OLDAPCO, INC., et al.,                           Chapter 11

Debtors.                                         Case No. 17-12082 (MFW)

                                                 (Jointly Administered)

ALAN D. HALPERIN AND EUGENE I. DAVIS,
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST,                               Adv. Proc. No. 18-50955-MFW

Plaintiff,                                       Related Adv. D.I. 112, 113

v.

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, ARGENT TRUST COMPANY,
STOUT RISIUS ROSS, INC., STOUT RISIUS
ROSS, LLC, JOHN/JANE DOES 1-40,

Defendants.


                             ORDER GRANTING
               MOTION OF ALAN D. HALPERIN AND EUGENE I. DAVIS,
             AS CO-TRUSTEES OF THE APPVION LIQUIDATING TRUST,
          (A) PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 52(B),
                 MADE APPLICABLE UNDER FEDERAL RULE OF
           BANKRUPTCY PROCEDURE 7052, AND IN THE ALTERNATIVE,
          (B) PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 60(A),
           MADE APPLICABLE UNDER FEDERAL RULE OF BANKRUPTCY
         PROCEDURE 9024, TO AMEND THE FINDINGS AND CONCLUSIONS
        OF THE COURT IN THE COURT’S ORDER ON DEFENDANTS MOTIONS
            TO DISMISS THE REVISED SECOND AMENDED COMPLAINT




                                        1
             Case 18-50955-MFW         Doc 119-1     Filed 11/06/19     Page 2 of 3




         Plaintiffs Alan D. Halperin and Eugene I. Davis, as Co-Trustees (the “Co-Trustees”) of

the Appvion Liquidating Trust, by and through their undersigned counsel, Motion Pursuant To

Federal Rule Of Civil Procedure 52(b), made applicable under Federal Rule of Bankruptcy

Procedure 7052 of the Order, and/or Pursuant To Federal Rule Of Civil Procedure 60(a), made

applicable under Federal Rule of Bankruptcy Procedure 9024, to amend the Court’s Order (Adv.

D.I. 113) (the “Order”) on Defendants motions to dismiss the Revised Second Amended

Complaint; and the Court having considered the Motion; and it appearing that no other or further

notice need be provided; and the Court having determined that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and upon all of the

proceedings had before the Court, and after due deliberation and sufficient cause appearing

therefor, it is hereby

ORDERED, ADJUDGED, AND DECREED that

    1.      The Motion is GRANTED.

    2.      The Order is amended and superseded as set forth herein.

         AND NOW, this __ day of November, 2019, for the reasons stated in the Opinion,

Opinion (Adv. D.I. 112) (the “Opinion”) dated October 23, 2019, it is hereby

         ORDERED that the Motions to Dismiss Counts I-VIII of the Complaint for lack of

subject matter jurisdiction are DENIED; and it is further

         ORDERED that the Motions to transfer venue of Counts I through VIII to the United

States District Court for the Eastern District of Wisconsin are GRANTED; and it is further

         ORDERED that the Motions to Dismiss Count X is GRANTED as it relates to state law

claims, but DENIED as it relates to claims under 11 U.S.C. §547(b); and it is further




                                                2
             Case 18-50955-MFW           Doc 119-1      Filed 11/06/19     Page 3 of 3




       ORDERED that the Motions to Dismiss Counts IX through XVIII in all other respects

are DENIED; and it is further

       ORDERED that the Motions to Dismiss Count VI for lack of personal jurisdiction are

DENIED; and it is further

       ORDERED that the Motions to Dismiss Count VI for lack of preservation under the

Debtors’ Plan are DENIED; and it is further

       ORDERED that the Motions to Dismiss Count V for lack of preservation under the

Debtors’ Plan are DENIED; and it is further

       ORDERED that the Motions to Dismiss Counts I-VIII on the basis that the causes of

action in these Counts are preempted is not addressed by this Court, and is reserved for the U.S.

District Court for the Eastern District of Wisconsin; and it is further

       ORDERED that the Motions to Dismiss Counts V and VI on the basis that these Counts

are not plead in a manner that states a claim is not addressed by this Court, and is reserved for

the U.S. District Court for the Eastern District of Wisconsin; and it is further

       ORDERED that the Motions to Dismiss Count VI of the Complaint on the basis that this

Count is partially time barred is not addressed by this Court, and is reserved for the U.S. District

Court for the Eastern District of Wisconsin; and it is further

       ORDERED that this Court shall retain jurisdiction over any and all matters arising from

or related to the implementation of this Order, except as to Counts transferred to the U.S. District

Court for the Eastern District of Wisconsin.




SO ORDERED:________________




                                                  3
